Citation Nr: 0028756	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1997 by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  

The Board notes that in a decision of March 2000, the RO 
adjudicated several additional issues including entitlement 
to an increased rating for post-traumatic stress disorder, 
entitlement to an increased rating for right shoulder 
bicipital tendinitis, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Subsequently, in a letter dated in 
April 2000, the veteran's attorney expressed disagreement 
with the decisions regarding those issues.  Significantly, 
however, no statement of the case regarding those issues was 
ever issued following the April 2000 notice of disagreement.  
Accordingly, the Board will address this situation in the 
Remand which follows this decision.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where notice 
of disagreement is filed with decision and no statement of 
the case has been issued, the Board must remand, not refer, 
that issue to the RO for issuance of a statement of the 
case).


FINDING OF FACT

The veteran has not presented any competent medical evidence 
that his coronary artery disease is related to service or was 
caused or aggravated by a service-connected disability.




CONCLUSION OF LAW

The claim for service connection for his coronary artery 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a cardiovascular disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection is currently 
in effect for post-traumatic stress disorder, rated as 70 
percent disabling; right shoulder bicipital tendinitis, rated 
as 10 percent disabling; and a residual scar from a 
laceration of the left knee, rated as noncompensably 
disabling.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases in 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  If it is not well grounded, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; and third, there 
must be competent evidence of a nexus or relationship between 
the in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The nexus to service may also be satisfied by 
the presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  In the case of a claim for secondary service 
connection, the third element of a well-grounded claim may be 
satisfied with medical evidence linking the asserted 
secondary condition to the service-connected disability.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998); see also Locher 
v. Brown, 9 Vet. App. 535, 538 (1996). 

The Board notes that the veteran's service medical records do 
not contain any indication that coronary artery disease was 
present during service.  Although some records from service 
show that the veteran reported complaints of pain in his 
stomach area, these symptoms were attributed to a 
gastrointestinal disorder rather than to heart disease.  The 
report of a medical examination conducted in November 1969 
for the purpose of his separation from service shows that the 
veteran's heart and vascular system were normal.  

There is also no evidence that cardiovascular disease was 
manifest during the year after separation from service.  The 
earliest medical records pertaining to cardiovascular disease 
are from many years after the veteran's separation from 
service.  The veteran's current medical treatment records do 
not contain any indication that his coronary artery disease 
is related to service or was caused or aggravated by his 
service-connected post-traumatic stress disorder.  

The report of a general medical examination conducted by the 
VA in December 1999 shows that the diagnoses were (1) 
obesity; (2) diabetes mellitus, type II per history and 
laboratory results; (3) coronary artery disease with 
congestive heart failure by history, examination and 
radiology results; (4) hypertension per history and current 
medical treatment plan; (5) left phrenic nerve palsy per 
history and radiology results; (6) degenerative joint 
disease, left foot per radiology results; (7) left lower 
extremity, previous history of trauma, left foot per 
radiology results; (8) degenerative joint disease, right knee 
per examination and radiology results; (9) degenerative disc 
disease L5-S1, lumbar spine per radiology results; (10) 
degenerative joint disease, left and right shoulder per 
radiology results; and (11) renal failure per history and 
laboratory results.  However, the examiner did not offer an 
opinion linking any of these disabilities to the veteran's 
service-connected post-traumatic stress disorder.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in October 1999 shows that the diagnoses 
included post traumatic stress disorder, diabetes mellitus by 
history, and coronary artery disease by history.  The 
examiner noted that the heart attack and surgery and 
resultant physical limitations were another stressor and the 
veteran's current exacerbation of psychiatric symptoms was 
related both to trauma in service and trauma associated with 
his physical illness.  The Board notes, however, that the 
examiner did not offer an opinion that the opposite was true 
as he did not state that the service-connected post-traumatic 
stress disorder had caused or exacerbated the heart disease.  

The Board also notes that the veteran has presented two 
letters from his treating VA psychologist in support of his 
claim.  A letter received in February 1998 contains the 
following comments:

This letter is to advise you of [the 
veteran's] emotional condition.  As you 
know [the veteran] has been diagnosed as 
having Post Traumatic Stress Disorder 
secondary to his participation in the 
Vietnam war.  He also has congestive 
heart failure and complications due to 
this disorder.

[The veteran] has symptoms of severe 
major depression with suicidal ideation.  
He has anxiety attacks and often has 
nightmares of the war plus flashbacks of 
specific incidents in which he 
participated or witnessed.  He has 
intrusive thoughts and memories of the 
war which cause him to experience a 
decreased ability to concentrate and/or 
complete tasks so that he has had serious 
difficulty handling the responsibilities 
of his job as a chief security officer 
for a large company.

This veteran has had difficulty with 
personal relationships and only recently 
has reconciled with his wife.  He is 
often withdrawn, emotionally distant, and 
unable to express positive feelings 
toward family members.  He finds that he 
is often angry and quick tempered with 
his children and family causing needless 
strife within the family.  In spite of 
this discord the veteran has cared for 
his family in the best manner that he 
could often working several jobs in order 
to provide for them adequately.

Recently, the veteran suffered two heart 
attacks and underwent triple by-pass 
surgery.  Due to his lengthy recovery 
(veteran has not yet been released to 
return to work) he was unable to meet his 
financial obligations and faces the loss 
of his home, vehicle, and personal 
possessions.  The stress of the patient's 
physical illness has exacerbated the Post 
Traumatic Stress Disorder symptoms to the 
point that he is now severely emotionally 
disabled.  [The veteran] has reacted to 
this situation with increased suicidal 
ideation, crying spells, mental 
confusion, and sleeplessness.  
Consequently, this veteran was placed on 
an increased dose of antidepressants as 
well as sleeping medication.

At this time [the veteran] is unable to 
utilize the defense of overworking to 
distance and/or control his Post 
Traumatic Stress Disorder symptoms.  The 
fact that he will be unable to return to 
his job left him devastated.  He is 
attempting to build more effective coping 
skills but is making little progress.  At 
this time [the veteran's] prognosis is 
poor for emotional recovery.  It is 
expected that his period of treatment 
with this therapist is indefinite.  

In reviewing this letter, the Board finds that it provides no 
support for the claim for secondary service connection for 
coronary artery disease.  Regarding the first paragraph of 
that letter, the Board notes that the psychologist is not 
indicating that the veteran's congestive heart failure and 
complications are due to his post-traumatic stress disorder, 
but is instead simply indicating that the veteran has 
complications due to his congestive heart failure.  Regarding 
the fourth paragraph in which the psychologist indicated that 
the stress of the veteran's physical illness had exacerbated 
his post-traumatic stress disorder symptoms, the Board notes 
that this is the opposite of the relationship which is 
required before service connection may be granted for heart 
disease on a secondary basis.  In other words, the veteran is 
required to establish that the post-traumatic stress disorder 
caused or aggravated his coronary artery disease.  The fact 
that the coronary artery disease may have aggravated his 
post-traumatic stress disorder is irrelevant.

The veteran has also presented another letter from the same 
VA psychologist dated in December 1998 which contains the 
following comments:

This letter was requested by [the 
veteran] to advise you of his psychiatric 
condition.  [The veteran] is a service 
connected disabled veteran with a 
diagnosis of Post Traumatic Stress 
Disorder (PTSD).  The veteran is 
currently being treated for this 
condition and the emotional repercussions 
of his recent heart attacks at the Pueblo 
VA Clinic.

[The veteran ] is suffering from severe 
depression, anxiety and feelings of guilt 
and worthlessness.  He has difficulty 
with concentration and exhibits poor 
memory.  The veteran experiences sleep 
disturbance [and] irritability as well.  
[The veteran] does not have positive 
interpersonal relationships outside his 
family due to his lack of trust in 
others.  He is unable to effectively cope 
with the demands of daily tasks requiring 
interaction with agencies or people so 
that his wife has to handle the family 
finances, disability claims, and 
insurance paperwork.

The veteran has prior to his heart attack 
utilized work as a defense against his 
PTSD symptoms.  In combination with the 
overwork the PTSD symptoms are likely 
correlated with the veteran's recent 
heart attack.  Now that he is physically 
unable to work [the veteran] is ill 
equipped to cope with his mental and 
physical symptoms.  He is, therefore, 
dysfunctional.  He expresses suicidal 
ideation frequently saying that he is no 
longer of service to anyone least of all 
his family.  The patient has not improved 
through participation in both 
pharmacotherapy and psychotherapy.  At 
this time his Global Assessment of 
Functioning score is 30.  He is not 
expected to achieve or maintain a higher 
level of functioning in the future.  

The Board finds that this letter also does not contain an 
opinion that the post-traumatic stress disorder caused or 
aggravated the veteran's coronary artery disease.  The fact 
that the psychologist stated that the veteran's post-
traumatic stress disorder symptoms were "correlated" with 
his recent heart attack does not show that the post-traumatic 
stress disorder symptoms caused or aggravated the heart 
problems.  On the contrary, it appears that the psychologist 
is again expressing the opposite relationship, namely that 
the impairment from the heart disease has caused the post-
traumatic stress disorder symptoms to increase in severity.  
The Board's interpretation of the letter is confirmed by the 
actual medical treatment records prepared by the VA 
psychologist such as a record dated in May 1997 in which the 
psychologist noted that the veteran reported having a heart 
attack two weeks earlier, had been told by his doctor that he 
could not work, was stressed by the fact that he could not 
pay his bills, and "as a result of this increased stress he 
has suffered an increase in PTSD symptoms".  Such a reversed 
relationship does not provide a basis for granting service 
connection for coronary artery disease.

Although the veteran gave his own opinion during a hearing 
held at the RO in December 1998 that his coronary artery 
disease was caused or aggravated by his service-connected 
post-traumatic stress disorder, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.

Similarly, although the veteran has reported that his doctors 
had told him that his heart disease was caused or aggravated 
by his service-connected post-traumatic stress disorder, that 
statement by the veteran is not sufficient to render the 
claim well-grounded.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In summary, the veteran has not presented any competent 
medical evidence that his coronary artery disease is related 
to service or was caused or aggravated by a service-connected 
disability.  Accordingly, the Board concludes that the claim 
for service connection for coronary artery disease is not 
well grounded, and there is no further duty to assist with 
the development of evidence.  The United States Court of 
Appeals for the Federal Circuit held that only a person who 
has submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464, 1468-69 (1997).


ORDER

Service connection for coronary artery disease, claimed as 
secondary to a service-connected disability, is denied.





REMAND

As noted above in the Introduction to this decision, no 
statement of the case was ever issued following the April 
2000 notice of disagreement with the March 2000 decision 
regarding claims for an increased rating for post-traumatic 
stress disorder, an increased rating for right shoulder 
bicipital tendinitis, and a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Due process considerations mandate that the 
case be REMANDED for a statement of the case on these issues.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, these issues are remanded to the RO for the 
following actions:

The RO should issue a statement of the 
case in response to the April 2000 notice 
of disagreement with the March 2000 
decision regarding claims for an 
increased rating for post-traumatic 
stress disorder, an increased rating for 
right shoulder bicipital tendinitis, and 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities.  The RO 
should then allow the veteran 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of those issues to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b) (1999).  The veteran is hereby 
advised that the Board will only exercise 
appellate jurisdiction over these issues 
if he files a timely substantive appeal 
that complies with the provisions of 38 
U.S.C.A. § 7105 (West 1991).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant does not need to take 
any action unless he is notified.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

